   Case 1:21-mj-00036-JCN Document 10 Filed 02/11/21 Page 1 of 2             PageID #: 17




                                       Revised Synopsis
                                      1:21-mj-00036-JCN

Name:                                    David Phillips

Address:                                 Greenbush, Maine
(City & State Only)
Year of Birth and Age:                   1991/29

Violations:                              CT 1: Felon in Possession of Ammunition.
                                         See 18 U.S. C. § 922(g)(9). (Class C felony)


                                         CT 1: Up to 10 years imprisonment and $250,000
                                                  fine. See 18 U.S.C.§§924(a)(2) and
                                                  3571(b)(3); 26 U.S.C. § 5871.

Supervised Release:                      CT 1: Not more than 3 years. See 18 U.S.C.
                                                  §§3559(a)(3), 3583(b)(2)


Maximum Term of Imprisonment for         CT 1: Not more than two years. See 18
Violation of Supervised Release:         U.S.C. § 3583(e)(3).


Maximum Add’l Term of Supervised         CT 1: Up to three years, less any term of
Release for Violation of Supervised      imprisonment. See 18 U.S.C. § 3583(b)(2).
Release:
Defendant’s Attorney:                    N/A

Primary Investigative Agency and Case    ATF – Justin Blais
Agent Name:

Detention Status:                        Seeking detention

Foreign National:                        No

Foreign Consular Notification Provided: N/A

County:                                  Penobscot

AUSA:                                    Andrew McCormack

Guidelines apply? Y/N                    Yes
   Case 1:21-mj-00036-JCN Document 10 Filed 02/11/21 Page 2 of 2   PageID #: 18




Victim Case:                          No

Corporate Victims Owed Restitution:   N/A

Assessments:                          $100 per count
